Citation Nr: 9900675	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  95-05 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957 and from July 1981 to January 1994.  He also had 
additional periods of active duty for training.  

This matter comes to the Board of Veterans Appeals (Board) 
from an October 1994 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  The RO 
denied the veteran's claims of entitlement to service 
connection for right knee and low back disabilities.  

The issues on appeal were originally before the Board in 
February 1997 at which time they were remanded in order to 
obtain a VA examination of the veteran.  The VA examination 
was conducted and the issues have been returned to the Board 
for further appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




The issues on appeal were originally before the Board in 
February 1997.  At that time the Board directed the RO to 
schedule the veteran for a VA examination by a specialist in 
orthopedics, if available, to determine the nature and extent 
of his claimed right knee and low back disabilities.  The RO 
was to direct the examiner, in pertinent part, to review the 
claims folder and provide an opinion concerning whether the 
veteran's right knee and low back disabilities increased in 
severity during service.  The examiner was to provide the 
rationale for any opinions expressed.  

Review of the claims file shows that a VA examination was 
accomplished in January 1998.  The examiner did not, however, 
comply with the Board's remand directions.  The examiner did 
not provide an opinion as to whether the veteran's right knee 
and low back disabilities increased in severity or were 
aggravated by his active service.   

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, No. 97-78 (U.S. Vet.App. June 
26, 1998).

In light of the above discussion, the issues of entitlement 
to service connection for right knee and low back disorders 
are remanded to the RO for further development as follows:

1.  The claims file should be referred 
back to the examiner who conducted the 
January 1998 VA examination of the 
veteran, if possible.  If that examiner 
is not available, the RO should refer 
this examination request to a suitably 
qualified physician.  

The examiner is requested to review the 
claims folder and provide an opinion 
concerning whether the veteran's right 
knee and/or low back disabilities 
increased in severity during service.  
The examiner should provide the rationale 
for any opinions expressed.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to completion of the 
requested opinions.  If the requested 
opinions cannot be produced without 
physical examination of the veteran, such 
examination should be conducted in 
accordance with previous directives. 

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West; 11 Vet. 
App. 268 (1998).  

3.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issues of entitlement to 
service connection for right knee and low 
back disorders.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
